DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  
It is argued by the applicant that “the currently amended claim 1 differs from Wang at least in the following features: the display units comprise a plurality of first units and a plurality of second units, each of the first units is an intact organic light emitting diode unit and comprises a first electrode unit, an organic light emitting unit and a second electrode unit which are stacked, and each of the second units is a non-intact organic light emitting diode unit and comprises an organic light emitting unit and further comprises at most one of the first electrode unit and the second electrode unit.”

    PNG
    media_image1.png
    646
    748
    media_image1.png
    Greyscale


It is argued by the applicant that “Wang fails to teach the second units recited in claim 1 as amended. In contrast with claim 1 as amended, Wang is silent in discussing a unit including a pixel unit and one of the cathode and anode.”
However, the examiner is not persuade because par [0054] of Wang discloses in FIG. 4, the positions where the cathode and the anode intersect with each other are pixel unit areas.
It is argued by the applicant that “therefore, there are always an organic light emitting unit in both overlapping area of projections of the electrodes and non-overlapping area of projections of the electrodes in the present invention.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 11-13 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “each of the second units is a non-intact organic light emitting diode unit and comprises an organic light emitting unit and further comprises at most one of the first electrode unit and the second electrode unit” is new matter and not found in the applicant’s original specification.
As shown par [0022] of the applicant original specification recites “Optionally, the display units comprise a plurality of first units and second units, each of the first units is an intact organic light emitting diode unit and comprises a first electrode unit, an organic light emitting unit and a second electrode unit which are stacked, and each of the second units is a non-intact organic light emitting diode unit and comprises an organic light emitting unit or further comprises one of the first electrode unit and the second electrode unit.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-13 and 16-21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. 20180323243.

    PNG
    media_image2.png
    364
    743
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    549
    media_image3.png
    Greyscale


Regarding claim 1, fig. 4 (with reference to numerical element shown in cross-section view of fig. 3 of Wang) discloses a display apparatus, comprising a first display region serving as a fingerprint identification region (region below objected to be detected - object to be detected may also be a fingerprint, par [052]) and a second display region serving as a display region (region of fig. 3 minus region of objected to detected), and comprising a display layer (layers 220/240/230) and a driver layer (TFT backplane and photosensitive elements) stacked in a stacking direction (vertical direction) perpendicular to a plane (horizontal plane) where the display apparatus is placed, and the display layer comprising a first electrode layer 220 (anode – par [0050]) and a second electrode layer 230 (Cathode – par [0050]) stacked in the stacking direction, and the driver layer comprising a plurality of driver units (TFTS – see fig. 4); and

the display layer further comprises an organic light emitting layer (pixel unites) arranged between the first electrode layer and the second electrode layer (fig. 3 and par [0015] of Wang),
the organic light emitting layer comprises a plurality of organic light emitting units (for each pixel unit of layer 240), and the plurality of organic light emitting units and corresponding electrode units in the first electrode layer and the second electrode layer form light emitting display units (each of 230/24/220), and

    PNG
    media_image1.png
    646
    748
    media_image1.png
    Greyscale

the display units comprise a plurality of first units and second units (as labeled by examiner in fig. 4 above), each of the first units is an intact organic light emitting diode unit and comprises a first electrode unit (anode), an organic light emitting unit (pixel unit) and a second electrode (cathode) unit which are stacked, and each of the second units is a non-intact organic light emitting diode unit (see they are separated which is non-intact) and comprises an organic light emitting unit and further comprises (it comprise the anode which is) at most one of the first electrode unit and the second electrode unit. 



Regarding claim 2, fig. 4 of Wang discloses wherein in the first display region, at least one of the first electrode layer and the second electrode layer has a plurality of openings. 

Regarding claim 3, fig. 4 of Wang discloses wherein in the first display region, the first electrode layer and the second electrode layer comprise a plurality of electrode units (intersection of anode/cathode is a unit). 

Regarding claim 5, fig. 4 of Wang discloses wherein the openings are arranged in rows, and the electrode units are arranged in rows; and the number of the rows arranged by the openings 6  (starting from below the anode label in fig. 4) is less than the number of the rows arranged by the electrode units 7 (start at unit begin at anode label). 

Regarding claim 6, fig. 4 of Wang discloses wherein the openings and the electrode units are alternately arranged. 

Regarding claim 7, fig. 4 of Wang discloses wherein at least two electrode units are continuously arranged (see fig. showing horizontal and vertical are continuously arranged), and the rest electrode units and the openings are alternately arranged (diagonally). 

Regarding claim 8, fig. 4 of Wang discloses wherein in the stacking direction, a projection of at least one of the electrode units (anode/cathode) in the first electrode layer is overlapped with a projection of a corresponding number of the electrode units in the second electrode layer. 
   


Regarding claim 12 (see claim 11 rejection), figs. 3-4 of Wang discloses wherein in the stacking direction, a projection of at least one of the electrode units in the first electrode layer is overlapped with a projection of a corresponding number of the electrode units in the second electrode layer. 

Regarding claim 13, figs. 3-4 of Wang discloses wherein in the stacking direction, a projection of at least one of the electrode units (anode/cathode) in the first electrode layer (anode) is overlapped with a projection of a corresponding number of the electrode units (anode/cathode) in the second electrode layer (cathode). 

Regarding claim 16, fig. 4 of Wang discloses wherein the first electrode unit and the second electrode unit have the same independent quadrangles shapes. 

Regarding claim 17, figs. 3-4 of Wang discloses wherein the first electrode layer is a continuous film layer having a plurality of openings, or comprises the separated first electrode units prepared on the same layer and having the same shapes. 

Regarding claim 18, figs. 3-4 of Wang discloses wherein the second electrode layer is a continuous film layer having a plurality of openings, or comprises the separated second electrode units prepared on the same layer and having the same shapes. 

Regarding claim 19, fig. 4 of Wang discloses wherein the first units have the same polygons shapes, and the second units have the same polygons shapes. 

Regarding claim 20, fig. 3 of Wang discloses wherein not each of the driver units (photosensitive element) comprises a driver circuit.


    PNG
    media_image1.png
    646
    748
    media_image1.png
    Greyscale

Regarding claim 21, fig. 4 of Wang (as labeled by examiner above) discloses wherein the number of the first units is equal to the number of the second units (2 and 2 are equal).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829